Simmons, C. J.,
dissenting.
The city of Lincoln governs itself by a home rule charter adopted under constitutional provision. The question is whether or not such a home rule city may be compelled by state law to pension its superannuated or disabled firemen. I am unable to join in that part of the majority opinion which holds that pensions for members of a paid fire department of such a city are a matter of state-wide concern.
The protection of life and property by the maintenance of a fire department is a matter of state concern. The question as to whether or not the members of a paid fire department shall be pensioned goes to the matter of their compensation and not necessarily to the maintenance of such a department. Whether or nbt a home rule city should pension its firemen is a matter for the home rule city, and not the state, to decide. It is a matter of local concern. The city of Lincoln, operating under its home rule charter should not, against its will, be compelled by state law to pension its firemen. I have several reasons for this conclusion.
First: The pensioning of the firemen is not shown to be necessary in order that a paid fire department be maintained. These pensions must be paid from city tax funds. *66The city’s obligation is to maintain an adequate fire department. If it decides that it should and does maintain such a department, without providing pensions for the members thereof, it has performed its governmental duty. To compel it to pension its firemen to meet a state need (if one exists) is to compel it to spend its tax revenues, not for a city, but for a state purpose.
Second: The decision of the majority is contrary to the intent and purpose of the home rule charter provision which is to render cities as nearly independent as possible of state legislation. State v. City of Lincoln, 137 Neb. 97, 288 N. W. 499.
Third: The decision of the majority is contrary to the reasoning of this court in State v. City of Lincoln, supra. See, also, State v. Johnson, 117 Neb. 301, 220 N. W. 273; Schroeder v. Zehrung, 108 Neb. 573, 188 N. W. 237.
Fourth: If the reasoning of the majority is to be followed, then almost any governmental action taken by a home rule city may be brought within the classification of “The preservation of order, the enforcement of law, the protection of life and property, and the suppression of crime” and declared to be a matter of state concern. To do so is to weaken, if not to destroy, the advantages of the home rule provision of our Constitution.